DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 discloses “a resonant circuit including a coil, the resonant circuit being configured to indicate a position to a position detection sensor through electromagnetic coupling between the resonant circuit and the position detection sensor; an electronic pen main body; and a pen tip unit configured to be detachable from the electronic pen main body, wherein the pen tip unit includes a pen tip casing in which at least the coil is housed, and wherein the electronic pen main body includes a circuit portion of the resonant circuit that is electrically coupled to the coil housed in the pen tip unit when the pen tip unit is attached to the electronic pen main body,” which is not taught by the prior art.
U.S. Pub. No. 2013/0199311 to Horie and U.S. Pub. No. 2018/0101251 to Fujitska disclose a stylus/pen that uses a resonant circuit, but it does not cover the limitations further described by the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S LANDIS/Examiner, Art Unit 2626